Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2, the limitation: “each of the at least one metal pattern of the one of the at least one redistribution layer closest to the first face has an area larger than an area of the one of the at least one interface corresponding to the each of the at least one metal pattern of the one of the at least one redistribution layer closest to the first face,” is circular and redundant, it appears that metal is larger than the same metal. The Examiner is unclear pertaining to the interpretation of the claim. For purpose of examination, the Examiner will read the claim as a metal pattern that is large.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Lin US 2016/0343695.
Regarding claim 1, Lin shows in fig.1-5, an integrated circuit module structure, comprising: an integrated device (400 or 500), a first functional circuit (110A, comprises a semiconductor die, active device with an integrated circuit)[0025,00256] being disposed in the integrated device (110), the integrated device comprising opposite first and second faces (front and back side of 110B), and at least one interface (some form of connecting pad or layer will inherently be on 110A) that is connected to the first functional circuit (110B)  being disposed in the first face; a molding layer (120A)[0027], the molding layer (120A) covering a part of a surface of the integrated device(110A) and exposing the at least one interface of the integrated device (bottom portion of 110B); at least one redistribution layer (140A), each of the at least one redistribution layer (140A) comprising at least one metal pattern, and at least one metal pattern of one of the at least one redistribution layer (140A) closest to the first face being correspondingly connected to the at least one interface (top of 110B), wherein the at least one metal pattern (140A) of the one of the at least one redistribution layer closest to the first face 
Regarding claim 2, Lin shows in fig.1-5, an integrated circuit module structure wherein each of the at least one metal pattern (140A) of the one of the at least one redistribution layer closest to the first face covers and contacts one of the at least one interface (upper portion of 110A) corresponding to the each of the at least one metal pattern (140A) of the one of the at least one redistribution layer closest to the first face, and the each of the at least one metal pattern of the one of the at least one redistribution layer closest to the first face has an area larger than an area of the one of the at least one interface (bottom of 110A) corresponding to the each of the at least one metal pattern of the one of the at least one redistribution layer closest to the first face.  
Regarding claim 3, Lin shows in fig.1-5, an integrated circuit module structure wherein more than one integrated device (110B and 110B) (fig.4) is provided, and interfaces of the more than one integrated device (inside of 110B) are connected 3 110652.0000004 EMFUS 77360610vithrough the at least one metal pattern (140A) of the one of the at least one redistribution layer closest to the first face.  

Regarding claim 5, Lin shows in fig.1-5, a method for manufacturing an integrated circuit module structure, comprising: providing a support plate (100B) and forming a transition glue [0024,0036] on the support plate; disposing an integrated  device (110B other of fig.3A) on the transition glue, a first functional circuit (inside 110B) being disposed in the integrated device (110B), the integrated device comprising opposite first and second faces (top and bottom of 110B), at least one interface (top of 110B, pad formed thereon) that is connected to the first functional circuit (inside 110B) being disposed in the first face, and the second face being in contact with the transition glue [0036]; forming a molding layer (120B) on the transition glue, the molding layer (120B) covering the integrated device; thinning [0040] the molding layer (120B) to expose the at least one interface; forming at least one redistribution layer (140B) on the molding layer (120B), each of the at least one redistribution layer (140B) comprising at least one metal pattern, and at least one metal pattern of one of the at least one redistribution layer (140B) closest to the first face being correspondingly connected to the at least one interface, wherein the at least one metal pattern of the one of the at least one redistribution layer (140B) closest to the first face forms a second functional circuit, or the at least one metal pattern of the one of the at least one redistribution layer 
Regarding claim 6, Lin shows in fig.1-5, a method for manufacturing the integrated circuit module structure (110) wherein after forming the at least one insulating layer (150A), the method further comprises: removing 4 110652.0000004 EMFUS 77360610vithe support plate (100B) and the transition glue.  
Regarding claim 7, Lin shows in fig.1-5, a method for manufacturing the integrated circuit module structure wherein the at least one metal pattern of the one of the at least one redistribution layer (140B) closest to the first face is formed on the molding layer (120A) by using a redistribution technology (140B), each of the at least one metal pattern of the one of the at least one redistribution layer (140A) closest to the first face covers and contacts one of the at least one interface corresponding to the each of the at least one metal pattern  (of 140B) of the one of the at least one redistribution layer (140B) closest to the first face, and the each of the at least one metal pattern of the one of the at least one redistribution layer closest to the first face has an area larger than an area of the one of the at least one interface (top of 110B, pads) corresponding to the each of the at least one metal pattern of the one of the at least one redistribution layer (140B) closest to the first face.  

Regarding claim 9, Lin shows in fig.1-5, a method for manufacturing the integrated circuit module structure wherein forming the at least one insulating layer  (150B) on the molding layer (120B) and the at least one redistribution layer (140B), each of the at least one insulating layer (150B) covering one of the at least one redistribution layer (140B), comprises: forming a plurality of redistribution layers (140B) on the molding layer (120B), the plurality of redistribution layers (140B) being separated from each other by the at least one insulating layer (150B) and electrically connected to each other by one or more through holes (between layers of 140B) in the at least one insulating layer.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1-9, and further in view of Yu US 2019/0051604.
Regarding claim 10, Lin shows in fig.1-5, a method for manufacturing the integrated circuit module structure wherein forming the at least one insulating layer (150B) on the molding layer (120B) and the at least one redistribution layer (140B), each of the at least one insulating layer (150B) covering one of the at least one redistribution layer (140B), and the one of the at least one insulating layer (150B) farthest from the first face exposing a part of the at least one metal pattern of the one of the at least one redistribution layer (140B) closest to the one of the at least one insulating layer farthest from the first face, comprises: depositing at least one dielectric material layer  (150B) on the molding layer (120B) and the at least one redistribution layer (140B), each of the at least one dielectric material layer (150B)  covering one of the at least one redistribution layer (140A), and the at least one dielectric material layer (150B) covering the at least one metal pattern and the integrated device.

Yu discloses [0017] a method of etching one of the at least one dielectric material layer (116) farthest from the first face to expose a part of at least one metal pattern (114,111) of the one of the at least one redistribution layer closest to the one of the at least one insulating layer (116) farthest from the first face.
Yu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lin. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yu in the device of Lin because it will facilitate external connections [0018].
Conclusion
5110652.0000004 EMFUS 77360610viAny inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813